Citation Nr: 0504367	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  99-11 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a dissociative 
identity disorder.

3.  Entitlement to service connection for a major depressive 
disorder.

4.  Entitlement to service connection for a bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from August 1980 to March 
1981. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
located in Oakland, California, in which the RO denied 
service connection for a major depressive disorder.  In March 
1999, the veteran presented oral testimony at a hearing.  In 
July 2003 the Board remanded the claim for service connection 
for an acquired psychiatric disorder for further development.


FINDINGS OF FACT

1.  There is no clear and mistakable evidence that PTSD 
existed prior to active service.

2.  The evidence shows that the veteran had PTSD in service 
and that she has had PTSD since active service.

3.  There is no clear and mistakable evidence that 
dissociative identity disorder existed prior to active 
service.

4.  The evidence shows that the veteran had dissociative 
identity disorder in service and that she has had 
dissociative identity disorder since active service.

5.  The evidence shows that the veteran did not have a major 
depressive disorder during active service or within one year 
of separation from active service, and that her major 
depressive disorder is not otherwise related to active 
service.

6.  The evidence shows that the veteran did not have a 
bipolar disorder during active service or within one year of 
separation from active service, and that her bipolar disorder 
is not otherwise related to active service.


CONCLUSIONS OF LAW

1.  PTSD was incurred in active service.  38 U.S.C.A. 
§§ 1111, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2004).

2.  Dissociative identity disorder was incurred in active 
service.  38 U.S.C.A. §§ 1111, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2004).

3.  A major depressive disorder was not incurred in or 
aggravated by service and may not be presumed to have been 
incurred during service.  38 U.S.C.A. §§ 1101, 1112, 1131, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004).

4.  A bipolar disorder was not incurred in or aggravated by 
service and may not be presumed to have been incurred during 
service.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  VCAA

Initially, the Board is satisfied that all relevant facts 
regarding the issues decided below have been properly 
developed and no further assistance to the veteran is 
required in order to comply with the duty to notify or 
assist.  See 38 U.S.C.A. §§ 5103, 5103A, 5107(a) (West 2002).  
As discussed below, the development conducted by VA in this 
case fully meets the requirements of the old provisions of 38 
U.S.C.A. § 5107(a) (West 1991) and the new provisions of 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  See Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003).

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA is 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA (November 
9, 2000), and to claims filed before the date of enactment 
but not yet final as of that date.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Only after the September 1998 rating action was 
promulgated did the agency of original jurisdiction (AOJ), in 
November 2001, provide explicit notice to the veteran 
regarding what information and evidence is needed to 
substantiate the claims, as well as what information and 
evidence must be submitted by the veteran, and what 
information and evidence will be obtained by VA.

The AOJ provided the veteran a rating decision in September 
1998, a statement of the case (SOC) in December 1998, and 
supplemental statements of the case (SSOCs) in January 2000, 
October 2002, and June 2004 that included a summary of the 
evidence, the applicable law and regulations and a discussion 
of the facts of the case.  These gave notice as to the 
evidence generally needed to substantiate her claims.  The 
AOJ wrote to the veteran in November 2001 regarding the 
notification of the passage of the VCAA and the obligations 
of VA with respect to the duty to assist and duty to notify 
regarding the information and evidence necessary to 
substantiate her claims.  Specifically, the veteran was 
notified that VA has a duty to assist her in obtaining 
evidence necessary to substantiate her claims.  The veteran 
was notified that she should identify medical treatment and 
that VA would request identified medical evidence.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement is harmless error.  
While the notice provided to the veteran in November 2001 was 
not given prior to the first AOJ adjudication of the claims, 
the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The veteran been provided with every opportunity to submit 
evidence and argument in support of her claims, and to 
respond to VA notices.  Proper process has been provided.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. §§ 
5107(a), 5103A; 38 C.F.R. § 3.159(c).  The veteran was 
afforded a VA examination.  Records pertinent to the current 
claims in the possession of the Federal government - past 
treatment records with the military during active service and 
Social Security Administration records - have been obtained.  
The AOJ obtained many non-VA medical records but failed to 
obtain all of them.  The September 1998 rating decision, the 
December 1998 SOC, and the January 2000, October 2002, and 
June 2004 SSOCs informed the veteran of the evidence in the 
possession of VA.  As for the duty to notify, a December 1999 
letter and the January 2000 SSOC informed the veteran of the 
AOJ's efforts to obtain non-VA medical records.  See 38 
U.S.C.A. § 5103A(b)(2), (3); 38 C.F.R. § 3.159(e).

In the November 2001 VCAA letter and a November 2003 
development letter, VA informed the veteran that she may 
submit evidence regarding her claims.  In a December 2004 
letter, VA told the veteran to submit any additional evidence 
to the Board.  In other words, the veteran was in essence 
told to submit any evidence in her possession that pertains 
to the claims.  Therefore, any lack of an explicit request to 
submit any evidence in the veteran's possession is a harmless 
error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).

By the December 2004 letter, VA informed the veteran that her 
case was being forwarded to the Board and, in effect, that VA 
would not undertake any further development in his claims.  
Based on the above analysis, the Board finds that VA has 
fulfilled its duty to assist the veteran in the development 
of the claims decided below.

In light of the above, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the veteran's claims.  38 
U.S.C.A. § 5103A.  In addition, as the veteran has been 
provided with the opportunity to present evidence and 
arguments on her behalf and availed herself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

B.  Factual Background

Private medical records reflect that in August 1975 the 
veteran, who was thirteen years old, had complaints of being 
in a trace-like state manifested by her eyes rolling around 
in her head, vomiting, screaming, and hallucinations.  The 
initial impression was hysteria secondary to chronic 
emotional illness.  A few days later, the impression was 
probable hysterical personality.

Service medical records reflect that on a May 1980 enlistment 
examination, the veteran denied having or having had frequent 
trouble sleeping, depression or excessive worry, loss of 
memory or amnesia, or nervous trouble of any sort.  She also 
denied having ever been treated for a mental condition.  The 
psychiatric evaluation was normal.

In November 1980 the veteran underwent a psychiatric 
evaluation following a suicide gesture.  The referral to the 
mental health unit reflects that she denied any current 
suicidal ideations and that there was no evidence of ongoing 
mental illness.  Upon interview, she appeared in no acute 
distress and was noted to be mildly anxious, which she 
attributed to feeling somewhat embarrassed over last week's 
incident.  She reported a conflict with her roommate and 
feeling under self-imposed pressure from her school 
curriculum.  With regard to her alleged overdose, she denied 
having any thoughts or plans at that time or currently of 
suicide, and stated that the whole situation had gotten out 
of hand and may have been interpreted in the wrong way.  She 
acknowledged feeling overwhelmed with frustrations and anger, 
primarily due to the above-mentioned difficulties and her 
upcoming marriage.  She stated that all she wanted was a 
brief period of relief from pressure.  She acknowledged 
seeing how her actions could be misinterpreted and expressed 
much embarrassment for this.  Past history revealed an intact 
family background in which she related having a good 
relationship with her mother and stepfather.  It was 
indicated that her father allegedly committed suicide when 
she was eight years old.  Her service adjustment had been 
marked by no non-judicial punishments, no history of 
conflicts with superiors, and a good relationship with her 
peers.

Mental status examination revealed an alert, oriented, 
cooperative, and polite young woman who exhibited no evidence 
of psychosis, debilitating neurosis, or organic brain damage.  
There was no evidence of homicidal, suicidal, or paranoid 
ideation.  There was no evidence of depression, loss of 
appetite, or sleep impairment.  The impression was that the 
veteran exhibited some characterological traits of an 
immature and passive-dependent nature, manifested by low 
frustration tolerance and impulsivity.  The examiners noted 
that these traits may be directly reflective of her age and 
not an indication of any ongoing mental illness.  The 
examiners indicated that throughout the interview, the 
veteran exhibited good insight into her behavior and that her 
judgment was felt to be fair.  The examiners reported that 
the center of her difficulties at that time seemed to be 
primarily related to an ongoing conflict with her roommate.  
The examiners stated that there was no further need for 
psychiatric evaluation at that time and that psychiatric 
hospitalization was not indicated.  The examiners noted that 
the veteran was considered responsible for her behavior and 
fit for full duty.

There were no other complaints, findings, or treatment of 
psychiatric symptomatology during service.  On a March 1981 
separation examination, the veteran denied having or having 
had frequent trouble sleeping, depression or excessive worry, 
loss of memory or amnesia, or nervous trouble of any sort.  
With regard to treatment for a mental condition, she admitted 
that she talked to a doctor a few months ago about some 
problems she was having.  A psychiatric disorder was not 
noted.  It was also noted that she was five-months pregnant.

Private medical records show that in August 1982, the veteran 
attempted suicide because of her concern about her fitness to 
be a mother and her relationship with her spouse.  It was 
noted that the veteran was in a stressful marital 
relationship and that she lost a child last year and was 
pregnant again.  In September 1982 the veteran had a suicidal 
gesture by overdose following her learning that her spouse 
planned to divorce her.  An adjustment disorder with 
depressed mood was diagnosed.  In October 1991 the veteran 
was hospitalized for recurrent severe major depression 
without psychotic features.  In January 1992 the veteran was 
hospitalized for an adjustment disorder with depressed mood.  
In February 1992 the veteran was hospitalized for PTSD.  In 
November 1992, a dissociative disorder not otherwise 
specified was diagnosed.  In March 1993 the Axis I diagnoses 
were dissociative disorder not otherwise specified and PTSD.

The veteran underwent a private psychological evaluation in 
July 1997.  She reported that during childhood her father 
molested her constantly and her grandfather molested her two 
times.  She stated that she was treated from 1991 to 1994 for 
PTSD and dissociative disorder in connection with the 
physical and sexual abuses of her during her childhood years.  
She reported that the therapy also focused upon her marital 
problems with her first spouse, who was very controlling and 
abusive of her at times.  The psychologist concluded that the 
veteran had had a chronic history of depression, suicidal 
thoughts, and dissociative episodes, primarily in response to 
the abuse that she suffered during her childhood years and 
then in her relationship with her first spouse.  The Axis I 
diagnoses included somatoform disorder and rule out 
dissociative disorder.  The Axis II diagnosis was personality 
disorder not otherwise specified with narcissistic, paranoid, 
and depressive traits.

At her March 1999 hearing, the veteran testified that as a 
child, she received psychiatric treatment following her 
father's suicide.  She stated that she tried to commit 
suicide in service because of her relationship with her then 
fiancé, who later became her first husband.  She said that 
she was nervous during service, but that she did not report 
her symptomatology on separation from active service because 
the symptoms were intermittent.

Private medical records indicate that in September 1999, it 
was noted that the veteran had a long history of depression 
and dissociative symptoms.  The diagnoses included recurrent 
major depression.  

In a September 1999 statement, the veteran's sister reported 
that their father was physically abusive toward his children.  
The veteran's sister said that she could not confirm whether 
the veteran's father sexually abused the veteran, but that 
their father did sexually abuse her.  In a September 1999 
statement, the veteran's cousin reported that prior to his 
suicide, the veteran's father threatened his family, 
including the veteran, and that the family had to go into 
hiding prior to his death.

The veteran underwent a private psychiatric evaluation in 
November 1999.  She reported that a dissociative disorder was 
first diagnosed in 1992 because she "was checking out all 
the time."  She said that at one point, she was accused of 
holding two doctors hostage, but that she had no memory of 
this event.  She stated that she still "checks out, as if 
the lights are not on" and in the past, she had gone up to a 
day or two with not being able to recall the activities that 
she was later told that she did.  She said that "someone 
will snap their fingers, and I am back awake, but I don't 
remember where I'm at."  The Axis I diagnoses included 
dissociative disorder not otherwise specified.  The 
psychiatrist noted that the veteran had a long history of 
abuse and molestation issues and had been abused in recent 
marriages.  The psychiatrist indicated that the veteran had a 
history of a dissociative disorder.

The veteran underwent a VA examination in August 2002.  She 
reported that her biological father physically and sexually 
abused his children.  She indicated her father shot at his 
children with a pistol.  She also stated that she was raped 
prior to active service.  She reported that she had abusive 
relationships with her two former spouses.  It was noted that 
the veteran had some problems in service, but not to the 
extent of meeting the criteria for PTSD.  Following a mental 
status examination, the Axis I diagnoses included major 
depressive disorder, recurrent; bipolar I disorder not 
otherwise specified, by history; dissociative identity 
disorder, by history; and PTSD, chronic and not military 
related.

The examiner reported that the veteran had a horrible 
childhood and an adult history with numerous abusive 
episodes, including being shot at by her father and being 
sexually abused by her father and grandfather.  The examiner 
indicated that the veteran reported starting drinking as a 
child and that it was quite likely that she had dissociative 
episodes as a child.  The examiner noted that PTSD and 
dissociative identity disorder had been diagnosed and that 
these diagnoses were consistent with her history.  The 
examiner indicated that it was likely that the veteran 
suffered from clinical depression from early in her childhood 
and that the suicide gesture during active service was more 
of a manifestation of existing difficulties.  The examiner 
added that the trauma of what happened to her during active 
service certainly exacerbated her preexisting depression.  
The examiner concluded that the veteran's problems were not 
seen as starting during active service.

In a December 2003 addendum to the report of the August 2002 
VA examination, the examiner indicated that in service, the 
veteran had PTSD, which was related to her traumatic 
childhood experiences with her father primarily; a 
dissociative disorder; and a borderline personality disorder.  
The examiner noted that the symptoms of her major depressive 
disorder were not manifested during active service.  The 
examiner reported that the veteran certainly showed periods 
of reacting to various situations, including the decision to 
try to get a discharge after she became pregnant, but that 
there was no evidence from her military career that would 
suggest that she had a major depressive disorder in service.  
The examiner explicitly stated that the veteran's borderline 
personality disorder preexisting active service.  The 
examiner indicated that he was not able to blame the military 
for the veteran's PTSD.  The examiner noted that there were 
probably times under any kind of stress in the military that 
her preexisting conditions could have worsened, but that the 
worsening would usually have been temporary, based on the 
particular stressors at the time.  The examiner stated that 
the primary trauma and the difficulties after she got out of 
the military, including a very bad divorce and other 
difficulties, led to the full development of her major 
depressive disorder.  

The examiner indicated that the veteran had a horrific 
childhood and responded with numerous psychological problems 
as a result of her childhood.  The examiner stated that it 
was amazing that she was able to qualify for and enter into 
the military and to last as long as she did in the military 
without any major difficulties.  The examiner added that with 
this many preexisting problems, there was no way that the 
military could be blamed for her difficulties.  The examiner 
noted the mental health consultation report written in 
November 1980 and indicated that the report was consistent 
with her preexisting borderline personality disorder as well 
as PTSD and characteristics and traits resulting from her 
very traumatic childhood.

C.  Service connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  Id.  Service connection may 
be also granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d). Service connection may also be granted for 
a psychosis when it is manifested to a compensable degree 
within one year following discharge from active service.  38 
U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  
Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 
2002).  Only such conditions as are recorded in examination 
reports are to be considered as noted.  38 C.F.R. § 3.304(b) 
(2004).  In order to rebut the presumption of soundness, 
there must be clear and unmistakable evidence demonstrating 
that the injury or disease existed before acceptance and 
enrollment and clear and unmistakable evidence that it was 
not aggravated by such service.  VAOPGCPREC 3-2003 (July 16, 
2003).

In general, service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with the 
Diagnostic and Statistical Manual for Mental Disorders (DSM 
IV); a link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  38 
C.F.R. § 3.304(f).  However, 38 C.F.R. § 3.304(f) applies 
only when the claim is based on an in-service stressor.  See 
38 U.S.C.A. § 105 (West 2002).

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to her through her senses.  Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).  However, as lay person, she is not 
competent to offer opinions on medical diagnosis or 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Moray v. 
Brown, 5 Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 482 (1992).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990) (holding that a claimant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail).

D.  Analysis

1.  PTSD and dissociative identity disorder

Medical professionals first diagnosed PTSD and a dissociative 
disorder in the early 1990s.  At the August 2002 VA 
examination, a dissociative disorder was first characterized 
as a dissociative identity disorder.  Although the VA 
examiner diagnosed dissociative identity disorder by history, 
a private psychiatrist diagnosed a dissociative disorder in 
November 1999.  Therefore, the Board finds that the veteran 
currently has a dissociative identity disorder.

The August 2002 VA examiner stated in the December 2003 
addendum that the veteran had PTSD and dissociative identity 
disorder during active service.  The examiner intimated that 
PTSD preexisted service and indicated that based on the 
veteran's reporting of childhood drinking, it was quite 
likely that she had dissociative episodes as a child.  
Although the veteran misstated her history of psychiatric 
treatment and symptomatology on entrance into service, the 
psychiatric evaluation was normal.  Therefore, a psychiatric 
disorder was not noted on entrance into service and the 
veteran is entitled to the presumption of soundness.
 
A probable hysterical personality was diagnosed prior to 
active service.  The veteran underwent a mental status 
examination during service in regards to an alleged suicide 
attempt, which found that she had characterological traits 
that were reflective of her age and not an indication of any 
ongoing mental illness.  A preexisting chronic acquired 
psychiatric disorder was not diagnosed during service.  While 
the VA examiner attributed the veteran's PTSD to pre-service 
stressors and indicated that it was not related to events in 
active service, he did not explicitly state that the veteran 
had PTSD prior to service.  In any event, the question 
regarding service connection for PTSD is whether it began in 
active service and not whether it is attributable to an pre-
service event.  Even though the examiner intimated that PTSD 
preexisted active service, the Board finds that there is not 
clear and unmistakable evidence that PTSD existed prior to 
active service.  As the first prong of the rebuttal standard 
has not been satisfied, the statutory presumption of 
soundness has not been rebutted.  Therefore, service 
connection for PTSD is warranted.

The Board notes that 38 C.F.R. § 3.304(f) is not applicable 
in this case because the grant of service connection for PTSD 
is not based on PTSD being related to an in-service stressor.  
Rather, the grant is based on the fact that PTSD began in 
service even though it was related to a pre-service stressor.  
38 U.S.C.A. § 105.  The Federal Circuit has already 
established that section 105(a) creates a presumption of 
service connection, that is, that a disability first 
manifested or aggravated during active duty is deemed 
service-connected.  Sheeden v. Principi, 381 F.3d 1163 (Fed. 
Cir. 2004).  Furthermore, there is not any requirement to 
show a causal relationship between the present disability and 
the particular event or circumstance that gave rise to the 
in-service injury or aggravation.  In any event, the 
statement of the veteran's sister provides credible 
supporting evidence that her claimed pre-service stressors 
occurred.

While the VA examiner determined that it was likely that the 
veteran had dissociative episodes prior to service because of 
her childhood drinking, a dissociative disorder was not 
diagnosed by a medical professional prior to active service.  
Although the July 1997 private psychologist indicated that 
the veteran had a long history of dissociative episodes, 
primarily in response to her abuse as a child and in her 
relationship with her first husband, the psychologist did not 
state that a dissociative disorder actually began when she 
was a child.  In light of the above, the Board finds that 
there is not clear and unmistakable evidence that a 
dissociative identity disorder existed prior to active 
service.  Accordingly, service connection for a dissociative 
identity disorder is warranted.

2.  Major depressive disorder

During service, the veteran denied having any history of 
depression.  While there was an alleged suicide attempt in 
service, the mental status examination in conjunction with 
that event found that she had characterological traits that 
were reflective of her age and not an indication of any 
ongoing mental illness.  In short, a depressive disorder was 
not diagnosed during active service.  The veteran had 
depressive symptomatology in 1982, but a major depressive 
disorder was not diagnosed until 1991.  

While the July 1997 private psychologist indicated that the 
veteran had a chronic history of depression, primarily in 
response to her abuse as a child and in her relationship with 
her first husband, the psychologist did not diagnose a 
depressive disorder, much less indicate when one began.  In 
fact, the Axis II diagnosis was personality disorder not 
otherwise specified with narcissistic, paranoid, and 
depressive traits.  In the initial report of the August 2002 
VA examination, the examiner indicated that the veteran had 
preexisting clinical depression and that it was exacerbated 
during active service.  In the December 2003 addendum, 
however, the examiner determined that the veteran did not 
have a major depressive disorder in service.  The examiner 
also concluded that the veteran's major depressive disorder 
was related to her childhood traumas and post-service 
difficulties.  The examiner did not indicate that her major 
depressive disorder was in any way related to events in 
active service.  Although the veteran was married to her 
first husband during active service, the examiner did not 
attribute her major depressive disorder to any difficulties 
that she may have had with him while she was in active 
service.  The Board places greater weight on the examiner's 
opinion given in the addendum than on the one given in the 
initial report because the examiner addressed the in-service 
mental status examination in the addendum.  

The Board notes the veteran's belief that her major 
depressive disorder is related to the alleged suicide attempt 
in service.  However, as the veteran was not been shown to be 
a medical expert, she was not qualified to express an opinion 
regarding any medical causation of any disorders.  It is the 
province of trained health care professionals to enter 
conclusions which require medical expertise, such as opinions 
as to causation, and the veteran's lay opinion cannot be 
accepted as competent evidence to the extent that it purports 
to establish such medical causation.  See Espiritu, 2 Vet. 
App. at 494-95.  

Simply put, the evidence shows the veteran did not have a 
major depressive disorder during active service or within one 
year of separation from active service, and that her major 
depressive disorder is not otherwise related to active 
service.  The preponderance of the evidence is against the 
claim, and there is no doubt to be resolved.  38 U.S.C.A. § 
5107; Gilbert, 1 Vet. App. at 55.  Service connection for a 
major depressive disorder is denied.

3.  Bipolar disorder

The VA examiner diagnosed a bipolar disorder by history.  
There is no other medical evidence showing a current 
diagnosis of a bipolar disorder.  Even accepting that the 
examiner's diagnosis is a diagnosis of a current disability 
and not merely the reporting of a history given by the 
veteran, the examiner did not indicate in the addendum to the 
examination report that the veteran had a bipolar disorder in 
service or within one year of separation from active service.  
Service medical records do not show a diagnosis of a bipolar 
disorder in service.  Also, the examiner did not otherwise 
relate the bipolar disorder to active service.  In short, the 
record is devoid of evidence that shows that the bipolar 
disorder is related to active service.  The preponderance of 
the evidence is against the claim, and there is no doubt to 
be resolved.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 55.  
Service connection for a bipolar disorder is denied.


ORDER

Service connection for PTSD is granted.

Service connection for dissociative identity disorder is 
granted.

Service connection for a major depressive disorder is denied.

Service connection for a bipolar disorder is denied. 



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


